El Juez Asociado Se. MacLeaey
emitió'la siguiente opinión del Tribunal:
El demandado, en esta causa fué acusado y convicto por el veredicto de un jurado, ante el Tribunal de Distrito de Mayagüez, en 30 de Abril de 1903, de permitir voluntaria-mente la fuga de dos presos de la Cárcel de aquella Ciudad, de la cual, en esa época, era Alcaide. Los hechos probados, consignados en la sentencia del Tribunal, son los siguientes:
“ Que el día 5 de Enero último el acusado que con anterioridad á esa fecha había sido nombrado y desempeñaba las funciones de Alcaide de la Cárcel de esta Ciudad, did orden á uno de los llaveros de dicho Penal para que dejara salir, como en efecto salieron, cinco presos que se encontraban cumpliendo condena, sin hacerles custodiar por guardia alguno, y entre cuyos cinco presos se encontraban José Rodríguez Medina y Juan Ramón Mercado, quienes se fugaron, sin que hasta ahora hayan sido capturados, habiendo por lo tanto el referide Julio Otero Rivera permitido voluntariamente que dichos presos se escapasen, infringiendo así el artículo 153 del Código Penal”.
*106El Tribunal sentenciador condenó al acusado á pagar una. multa de doscientos dollars, y á seis meses de presidio, con trabajos forzados, y al pago de las costas del procedimiento. Contra esta sentencia interpuso, en debido tiempo y forma, recurso de apelación para ante este Tribunal. Él funda su recurso en tres motivos que se considerarán según su orden:
“ 1. — De las declaraciones de los testigos, tal y como se consignan en el acta, no resulta comprobado el cargo de que el Alcaide Otero diera orden para que los presos prófugos saliesen del penal sin vigilantes: los términos en que está redactado aquel particular del acta, ó sea que salieron sin custodia alguna con permiso del Alcaide, permiten asegurar tan sólo, que éste autorizó la salida, pero no la forma en que salieron, esto es, sin custodia alguna: y como la delincuencia no estriba en el hecho de qué los presos hayan ó nó salido con permiso' del Alcaide, sino en que se les facilitó la fuga, apartando de ellos voluntariamente toda vigilancia, claro y evidente es, que las mani-festaciones de aquellos testigos no pueden dejar comprobado aquel elemento de delincuencia, esencial en este^caso, por cuanto se contrae á la forma de realización del delito, que según el artículo 153 del Código Penal, ha de entrañar una autorización voluntaria y consentida de la evasión ó una cooperación fraudulenta de la misma, en ninguna de cujras formas puede asegurarse por el resultado de la prueba, que lo realizó el acusado”.
Sobre este particular basta decir que este Tribunal no revocará la sentencia únicamente á causa de la insuficiencia de las pruebas para declarar culpable al acusado. Si es que se presentó prueba alguna ante el Tribunal inferior, es de la atribución del Tribunal sentenciador, y del Jurado debida-mente formado para juzgar la causa, apreciar su suficiencia. Los Tribunales de jurisdicción original son más capaces de considerar la credibilidad, la suficiencia, y la importancia que ha de darse al testimonio de los testigos, y las circuns-tancias que rodean cada caso, que cualquier Tribunal de apelación. Los testigos comparecen en persona., y su manera de declarar, las contestaciones que den á las preguntas pro-puestas, y las diferentes circunstancias que rodean la presen-tación de las pruebas: todo esto propiamente tiende á influir el ánimo tanto del jurado como del Tribunal, al determinar el efecto que tal testimonio debe tener sobre la formulación *108del veredicto y la sentencia, y decidir con respecto á la culpabilidad ó inocencia del acusado.
Es claro para este Tribunal que existen algunas pruebas en las cuales había podido fundarse el veredicto y la sentencia en el presente caso. Y en efecto, aún cuando fuera necesario de considerar la suficiencia de las pruebas, tomándolas todas juntas, parecen ser ampliamente suficien-tes para completamente justificar el Tribunal y el Jurado en la conclusión á que han llegado.
El segundo motivo en que se funda el apelante para la revocación de la sentencia en la presente causa es el siguiente:
“ 2. — Que esto es así, lo está demostrando el primer veredicto que dió el jurado, declarando culpable involuntario al acusado: veredicto que constituye la mejor defensa del reo, por cuanto evidencia que aún que autorizada la salida de los presos y realizada ésta sin vigilancia, no hubo en el acusado la voluntariedad que caracteriza el intento criminal; resultando por tanto justificado para el jurado la ausencia de todo intento criminal y por ende la excepción á que se contrae el párrafo 5 del artículo 39 del citado Código”.
Con respecto á este punto debe fijarse la atención en el hecho de que por no haber sido formulado con arreglo á la ley el primer llamado veredicto, es nulo, y en realidad no debería formar parte alguna de los autos en esta causa, y no puede tomarse en consideración por este Taibunal. No fué presentado en debida forma. No contestó á las preguntas propuestas por el Tribunal. No declaró al acusado “culpable” ni “no culpable” del delito de que se le había acu-sado, y por esa razón no tenía más efecto que si hubiera sido un pliego de papel en blanco. Siendo este el caso, debe descartarse completamente de la consideración de este Tribunal. El motivo tercero en que el recurrente funda la pretensión de que se revoque la sentencia del Tribunal inferior, es un corolario dependiendo del segundo motivo, y á la letra dice:
“3. — Y el Juez Erwiu al rechazar el primer veredicto del Jurado y exi-gir otro, que resultó ser condenatorio, infringió abiertamente la ley poniendo al Jurado en el difícil caso de declarar una culpabilidad no sentida ni de-mostrada, en fuerza de un formulismo impropio de la índole de estos juicios; *110puesto que el veredicto de culpable involuntario, dado en primer término, implica de cualquier modo que se analice una declaración de inocencia abso-luta, que si no se mantuvo después en el segundo veredicto, fué debido, sin duda, al temor de que apareciese en abierta pugna con el concepto de culpa-bilidad primeramente sentado, pero que se reveló marcadamente en la reco-mendación de mayor benignidad que acompaña al segundo veredicto. Si pues el primer veredicto era absolutorio en su tendencia, no debió legal-mente el Juez Erwin sacrificarlo por razón de su expresión en aras de un formulismo legal muy en pugna con los principios de toda sabia legislación penal, que si aspira al castigo del culpable, no rechaza en ningún caso ni momento, aquello que puede favorecerle.”
Además de lo que se ha dicho sobre el segundo motivo de que se trata en la presente, sé observará que el Juez senten-ciador no infringió las atribuciones del jurado al negarse á recibir el llamado veredicto que fué impropio en su forma, y contrario á la ley, y por esa razón nulo, y sin ningún valor; sino el Tribunal procedió de acuerdo con su claro deber, en el caso, y exigió al Jurado que volviera á presen-tar otro veredicto declarando al acusado ó culpable ó no culpable, como debían haber hecho desde el principio.
El Jurado, como tuvo el derecho de hacer, recomendó al acusado á la clemencia del Tribunal, y el Juez sentenciador tuvo en consideración la recomendación de clemencia hecha por el Jurado, y fijó la pena en un grado muy bajo, ó sea en la vigésima parte del término de prisión permitido por la ley, y el cuatro por ciento de la multa que pudiera ha-berse impuesto.
No encontramos error alguno en la sentencia del Tribunal al declarar culpable al acusado bajo el artículo 153 del Có-digo Penal, que prescribe para un Alcaide “que volunta-riamente permite la fuga de cualquier preso” el castigo de reclusión en el presidio, no excediendo de diez años y una multa que no pasa de cinco mil dollars:
Las pruebas presentadas en el juicio de esta causa son suficientes para sostener el veredicto de “culpable” y la sentencia de convicción. El acusado ha tenido un juicio *112imparcial y una sentencia benigna, y debiera estar conforme con cumplir su condena.
No encontrando error alguno en la sentencia del Tribunal inferior, del cual tuviera derecho á'quejarse el acusado, debe confirmarse en todas sus partes la sentencia del Tribunal de Distrito, preparándose otra de acuerdo con esta opinión.

Confirmada.

Jueces'concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y Figueras.
El Juez Asociado Sr. Sulzbaeher no formó Tribunal en la vista de este caso.